DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien (US-9629991-B1).
Regarding claim 1, O’Brien III et al. teaches a needle tip mounted on a skin treatment apparatus (Col 1 Ln 15-21), the needle tip comprising: a casing hollow in a vertical direction (Housing; Fig 7, 705, the vertical direction is a single axis that the components are placed upon, when in use the apparatus can be positioned so that this axis is vertical); a needle unit disposed in the casing and reciprocating in the vertical direction (Needle capsule; Fig 7, 710;  Col 2 Ln 45-55, “the drive shaft is configured to be driven reciprocally along a longitudinal axis of the base portion by a drive system of the apparatus, and thereby move the needle unit reciprocally”); and at least one sealing member disposed between the casing and the needle unit (Seal; Fig 7, 760), wherein the needle unit includes: a housing disposed inside the casing (Fig 10b, Needle capsule 710 within housing 705); and at least one needle electrode (Fig 9a &b, 825; Col 18 Ln 62-67, describes the needle electrode) disposed in the housing of the needle unit and extending in the vertical direction (Fig 9a & b), wherein the at least one sealing member closes a space between the casing and the housing of the needle unit in the vertical direction (Seal, Fig 7A 760).
Regarding claim 2, O’Brien teaches a skin treatment apparatus substantially as claimed in claim 1. Further, O’Brien teaches a needle tip apparatus wherein a bottom of the casing contacts a surface of a skin at a target point, wherein the at least one needle electrode of the needle unit invades the skin of the target point when the needle unit descends (Col 4 Ln 64-Col 5 Ln 34, the needle unit 160 is configured to be reciprocating;  the needle exits and returns within the distal end of the device, piercing the skin), and applies high frequency to the target point (Col 18 Ln 62- Col 19 Ln 7; Needles at distal end of the device, extend through an aperture to pierces the skin and receive RF frequency from a controller and delivers this energy to the target skin location; Col 18 Ln 5-15. RF energy is adjustable and can be high frequency).
Regarding claim 3, O’Brien teaches a skin treatment apparatus substantially as claimed in claim 1. Further, O’Brien teaches a needle tip apparatus wherein the casing has at least one guide extending in the vertical direction (Support members Fig 2, 235a & b), wherein the housing of the needle unit has a stopper to stop a reciprocating motion of the needle unit (Fig 2, 220a; attachment end of the shaft has the characteristics outlined as a stopper when moving along its axis towards supports 235b, 250), wherein the at least one guide of the casing is embodied as a hole extending from an inner circumferential surface of the casing to an outer circumferential surface of the casing (Fig 2a, Support members 235 extend from the shaft guide cutout to the outer casing), wherein the at least one stopper of the housing of the needle unit protrudes outwardly from an outer circumferential surface of the housing of the needle unit and is received in the at least one guide of the casing (Fig 2, 220a; attachment end of the shaft 220 protrudes outwardly from the needle unit and is received by the guiding support members 235b, 250; Col 20 Ln 52-67; different embodiments described are illustrative and aspects of them can be combined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US-9629991-B1) as applied to claim 1 above, and further in view of Lee (US-20120041374-A1).
Regarding claim 4, O’Brien teaches a skin treatment apparatus substantially as claimed in claim 1. Further, O’Brien teaches a needle tip apparatus with a single sealing member.
O’Brien does not teach a needle tip apparatus wherein the at least one sealing member includes a plurality of sealing members arranged and spaced apart from each other in the vertical direction.   
Lee teaches a needle tip apparatus wherein the at least one sealing member includes a plurality of sealing members arranged and spaced apart from each other in the vertical direction ([0018] rubber member 56 blocks flow of liquid up the into the device, sealing it; [0044] Fig 3 56, the rubber member is formed to have a plurality of folds along its vertical length, each folded region serves as an individual sealing member).   
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the needle tip apparatus of O’Brien with the sealing system of the needle tip apparatus of Lee because the sealing system prevents blood and liquid from flowing back into the device body, this reduces the risk of bacterial infection in subsequent use [0018]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US-9629991-B1) as applied to claim 1 above, and further in view of Nash (US-4484891-A).
Regarding claim 5, O’Brien teaches a skin treatment apparatus substantially as claimed in claim 1. Further, O’Brien teaches a needle tip apparatus with a single sealing member.
O’Brien does not teach a needle tip wherein the at least one sealing member has a ring shape and contacts the casing and the housing of the needle unit, wherein an outer circumferential surface of the housing of the needle unit has at least one groove receiving the at least one sealing member, respectively.
Nash teaches a handheld tip based device (endodontic device with a similar need for sealing its internal components from fluids) wherein the at least one sealing member has a ring shape (Col 3 Ln 62-65 O-rings) and contacts the casing and the housing of the needle unit, wherein an outer circumferential surface of the housing of the needle unit has at least one groove receiving the at least one sealing member (Col 3 Ln 55-65, O-rings fit into grooves on the outer wall to create a seal), respectively.
	It would be obvious to one of ordinary skill in the art at the time of invention to have combined the needle tip apparatus of O’Brien with the sealing system of Nash because this modification comprises a simple substitution of one known element (O’Brien’s sealing mechanism) for another (Nash’s groove and O-ring sealing system) to obtain predictable results (By adding this system one could expect to achieve the fluid seal Nash describes).
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US-9629991-B1) as applied to claim 1 above, and further in view of Bang (KR-200466691-Y1).
Regarding claim 6, O’Brien teaches a skin treatment apparatus substantially as claimed in claim 1. Further O’Brien teaches a needle tip apparatus wherein the needle unit further includes a holder disposed inside the housing (Needle unit Fig 6c 615), wherein the at least one needle electrode of the needle unit extends downwardly from the holder (Fig 6c 615a, Needle unit holds the needle electrodes in a downward position)

Bang teaches a needle tip apparatus wherein the needle unit (Fig 3 & 6 ) further includes a holder disposed inside the housing (Fig 3, Needles are mounted inside the housing), and an application pad disposed on a bottom surface of the housing (Fig 1 202 [0043] adhesion plate disposed at the end cap), wherein the at least one needle of the needle unit extends downwardly from the holder of the needle unit through the housing of the needle unit and the application pad of the needle unit (Fig 4, Needle unit 101 is moved out of the cap end, down through the holder and through the application pad [0024]). 
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the needle tip apparatus of O’Brien with the application pad of Bang because the modification comprises simple substitution of one known element (the end tip of the needle apparatus of O’Brien) for another (the end cap of the needle apparatus of Bang with a drug adhesion plate) to obtain predictable results (the device of O’Brien would gain the ability to deliver a drug into the needle holes created by the reciprocal motion).
Regarding claim 7, O’Brien in view of Bang teaches a skin treatment apparatus substantially as claimed in claim 6. O’Brien does not teach needle tip wherein the application pad has a plate shape, wherein a bottom surface of the application pad contains a drug applied to the bottom surface.
Bang teaches needle tip wherein the application pad has a plate shape (Fig 4 adhesion plate 202), wherein a bottom surface of the application pad contains a drug applied to the bottom surface ([0035]-[0036] adhesion pad spreads drug to the skin when the needle is removed).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the needle tip apparatus of O’Brien with the application pad of Bang because the modification .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien (US-9629991-B1) in view of Bang (KR-200466691-Y1) as applied to claim 7 above, and further in view of Man-Gyu (KR-101492732-B1).
Regarding claim 8, O’Brien in view of Bang teaches a skin treatment apparatus substantially as claimed in claim 6. O’Brien teaches needle tip apparatus with a pressing member (the needle unit Fig 5 515, configure to press the needle tips down) disposed on the bottom surface of the housing of the needle unit (the bottom surface of the needle unit can be used to apply force as it applies force to the needles) and has a ring shape extending along an circumference of the application pad of the needle unit (the needle unit is ring shaped and extends around the housing circumference Fig 5).
 O’Brien does not teach a needle apparatus wherein the needle unit further includes a pressing unit, wherein when the needle unit reaches a bottom dead point, a bottom of the pressing member of the needle unit is located below a bottom of the casing and presses a surface of a skin of a target point. 
Man-Gyu teaches a needle apparatus wherein the needle unit (needle portion housing Fig 5 12 ) further includes a pressing member disposed on the bottom surface of the housing of the needle unit ([0060][0068]Fig 5, 7a & b, the valve 14 functions as a pressing member)and wherein when the needle unit reaches a bottom dead point, a bottom of the pressing member of the needle unit is located below a bottom of the casing and presses a surface of a skin of a target point ([0060][0068] the valve/pressing member extends with the motion of the needle tip to move the pressing member so that it is outside the bottom of the casing and pushed into the target skin).

Regarding claim 9, O’Brien in view of Bang in view of Man-Gyu teaches a skin treatment apparatus substantially as taught in claim 8. O’Brien in view of Bang does not teach a system wherein the pressing member of the needle unit has at least one depression defined concavely upwardly in a bottom surface of the pressing member, wherein the at least one depression of the pressing member of the needle unit is embodied as a hole extending from an outer circumferential surface of the pressing member of the needle unit to an inner circumferential surface of the pressing member.
Man-Guy teaches a skin treatment apparatus wherein the pressing member of the needle unit has at least one depression defined concavely upwardly in a bottom surface of the pressing member (Fig 1 a&b, the bottom surface of skin pressing member (needle case) 28 can be seen with concave depressions around the outer circumference facing up), wherein the at least one depression of the pressing member of the needle unit is embodied as a hole extending from an outer circumferential surface of the pressing member of the needle unit to an inner circumferential surface of the pressing member (Fig 1 a&b, the depressions constitute hole through the wall of the needle case 28, extending from an outer to an inner surface).
It would be obvious to one of ordinary skill in the art at the time of invention to have combined the needle tip apparatus of O’Brien with the concave depressions at the bottom of the device as this modification comprises a simple substitution of one known element (flat bottom edge of O’Brien) for another (concave depressions disposed on the bottom edge as taught by Man-Gyu) to obtain predictable results.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (US-20140194789-A1) in view of O’Brien (US-9629991-B1).
Regarding claim 10, Ko teaches a skin treatment apparatus (Abstract) comprising: 
a main body, wherein a display module and a manipulating module are mounted on the main body ([0030] Fig 1, display 150; manipulating module/control panel 140); 
an electronic control module embedded in the main body ([0057] Fig 2, controller 120); 
a cable electrically connected to the electronic control module and extending from the main body in one direction ([0032] Fig 1 200 cable); 
a hand piece disposed at an end in an extending direction of the cable and contacting a skin of a patient ([0031] Fig 1 300 hand piece, supplies energy to skin);
 a needle tip disposed on the hand piece ([0048] Fig 4 312 needle disposed at the treatment end of the hand piece); 
a driving module built into the hand piece for driving the needle tip ([0037] Fig 2 320 driving unit); and 
a power source module built into the hand piece for applying power to the needle tip ([0039] cable 200 provides power to the hand piece), 
wherein the electronic control module applies a control signal to the driving module and the power source module via the cable ([0035] [0036] Fig 2, control unit 120 can set treatment parameters which are sent as signals through the cable 200 to the headpiece 300), 
wherein the needle tip includes: a casing hollow in a vertical direction ([0044] Fig 4 310 electrode unit); 
a needle unit disposed in the casing and reciprocating in the vertical direction (Fig 4 needles 312 are disposed within the electrode unit 310; [0049] needles move in and out (reciprocate) through the bottom of the device); and 


Ko does not teach a needle treatment apparatus wherein the needle unit includes: a housing disposed inside the casing; and at least one needle electrode disposed in the housing of the needle unit and extending in the vertical direction, and at least one sealing member disposed between the casing and the needle unit, wherein the at least one sealing member closes a space between the casing and the housing of the needle unit.
O’Brien teaches a needle treatment apparatus wherein the needle unit includes: a housing disposed inside the casing (Fig 10b, Needle capsule 710 within housing 705); and at least one needle electrode disposed in the housing of the needle unit and extending in the vertical direction (Fig 9a &b, 825; Col 18 Ln 62-67, describes the needle electrode), and at least one sealing member disposed between the casing and the needle unit (Seal, Fig 7A 760), wherein the at least one sealing member closes a space between the casing and the housing of the needle unit (Fig 7A 760, Seal prevents movement between the hollow casings). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have combined the needle apparatus as taught by Ko, with the teachings of a needle housing and sealing members as taught by O’Brien because a separate needle housing allows for disposable needle cartridges (Col 1 Ln 40-55), and “cartridges may also include at least one absorbing member disposed within the housing at its proximate end, and configured to prevent the backflow of liquid from the needle unit through”. Further, the sealing member would be obvious to one skilled in the art at the time of invention because “seals have been employed within the disposable needle cartridge in an attempt to either block contaminating fluids from flowing back into the main body of the device, or to capture such fluids flowing back through the needle cartridge” (Col 1 Ln 55-60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                         
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        26 February 2021